PER CURIAM.
Pursuant to joint motion of counsel for appellant and appellee, filed herein on April 25, 1945, and upon consideration of the motion of the United States Attorney, this day filed; it is ordered that this case be placed upon the docket of this Court and the judgment of the District Court is hereby affirmed upon authority of the opinion of this Court in the case of Dervin Bartlet Wolfe v. United States of America, 6 Cir., 149 F.2d 391, announced May 24, 1945. Mandate to issue forthwith.